DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 09/18/2020 and 03/17/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Multi-scale and Context-adaptive Entropy Model for Image Compression, 17-Oct-2019, hereinafter Zhou) in view of Bhattacharyya et al. (US 20210019619, hereinafter Bhattacharyya).  
Regarding Claim 1, Zhou discloses an image compression system comprising: 
(Section 3.2; FIG. 1); the hardware processor configured to execute the software code to: 
receive an input image (Section 2, lines 1-5; FIG. 1, receiving original image x);  
transform the input image to a latent space representation of the input image (Section 2, lines 1-5; FIG. 1, transforms original image x from pixel-level to high-level representations (latents)); 
quantize the latent space representation of the input image to produce a plurality of quantized latents (Section 2, lines 15-16; FIG. 1, quantize (Q) latent representations with real-value);  
encode the plurality of quantized latents, using a probability density function of the latent space representation of the input image, to generate a bitstream (Section 2, lines 8-14; FIG. 1, employing Factorized Entropy Model is used for zˆ, which is a fixed and fully factorized such as summing a Gaussian distributed probability mass function for yˆ, the parameters of µ and σ are predicted which are used in arithmetic codec (AE and AD). L; and 
convert the bitstream into an output image corresponding to the input image (Section 2, lines 1-5; FIG. 1, transforms original image x from pixel-level to high-level representations (latents) with Encoder and reconstructs them back to x˜ with Decoder);
Zhou further discloses Gaussian distribution for the predicted parameters of µ and σ, discrete representation’s probability where N (µ, σ2) such that the total bitrate contains two parts: rate a hyperprior (Section 2.1, Equations [1] and [2],).
However, Zhou does not explicitly disclose wherein the probability density function is obtained based on a normalizing flow mapping of one of the input image or the latent space representation of the input image.
Bhattacharyya teaches from the same field of endeavor wherein the probability density function is obtained based on a normalizing flow mapping of one of the input image or the latent space representation of the input image  ([0109], FIG. 2, invertible  conditional flow which  is indicated with a two-way arrow; [0110], the conditional normalizing flow function maps a latent representation (z) to a base point (e=f(z,c)) in the base space (E) conditional on conditioning data (c);[0111],  normalizing flow learns the probability distribution of a dataset in the latent space Z by transforming the unknown distribution p(Z) with a parametrized invertible mapping).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of normalizing flow mapping as taught by Bhattacharyya ([0111]) into the encoding and decoding system of Zhou in order to avoid over-regularization, the model finds it difficult to capture multi-modal distribution, and latent variable collapse was observed  and provides an improved system for prediction and a corresponding training system (Bhattacharyya, [0007]).

Regarding Claim 3, Zhou in view of Bhattacharyya discloses the image compression system of claim 3.
Zhou in further discloses wherein the software code includes a neural network (NN) encoder, and wherein the hardware processor is further configured to execute the (Section 1, artificial neural networks (NN) latent modeled constrained to the Gaussian distribution model; Section 2.1, Equations [1] and [2], FIG. 1).  

Regarding Claim 4, Zhou in view of Bhattacharyya discloses the image compression system of claim 3.
Zhou in further discloses wherein the normalizing flow mapping maps the latent space representation onto a constrained probability density distribution (Section 2.1, Equations [1] and [2],  Gaussian distribution  for the predicted parameters of µ and σ, discrete representation’s probability where N (µ, σ2 ) such that  the total bitrate contains two parts: rate a hyperprior ).

Regarding Claim 5, Zhou in view of Bhattacharyya discloses the image compression system of claim 4.
Zhou in further discloses wherein the constrained probability density distribution comprises a Gaussian distribution (Section 2.1, Equations [1] and [2],  Gaussian distribution  for the predicted parameters of µ and σ, discrete representation’s probability where N (µ, σ2 ) such that  the total bitrate contains two parts: rate a hyperprior ).

 Regarding Claim 6, Zhou in view of Bhattacharyya discloses the image compression system of claim 3.
Zhou further discloses wherein the software code further includes a NN decoder, and wherein the hardware processor is further configured to execute the software code to utilize the NN decoder to convert the bitstream into the output image (Section 2, lines 1-5; FIG. 1, transforms original image x from pixel-level to high-level representations (latents) with Encoder and reconstructs them back to x˜ with Decoder; Section 2.1, Hyper Decoder).
Regarding Claim 7, Zhou in view of Bhattacharyya discloses the image compression system of claim 1.
Bhattacharyya further discloses wherein the normalizing flow mapping of the input image transforms the input image to the latent space representation of the input image ([0108], FIG. 2, a conditional normalizing flow, sometimes referred to as a conditional flow, or just flow that maps a latent representation (z) to a base point in the base space 230 (e) and the  normalizing flow 133, e.g., normalizing flow unit, to map the elements of the latent space to yet a further space, the base space that is configured to have a probability distribution).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of normalizing flow mapping as taught by Bhattacharyya ([0111]) into the encoding and decoding system of Zhou in order to avoid over-regularization, the model finds it difficult to capture multi-

Regarding Claim 8, Zhou in view of Bhattacharyya discloses the image compression system of claim 7.
Bhattacharyya further discloses wherein the normalizing flow mapping of the input image is a first normalizing flow mapping, and wherein the hardware processor is further configured to execute the software code to perform a second normalizing flow mapping to convert the bitstream into the output image ([0108], FIG. 2; [0113], multiple invertible functions that are composed to form the normalizing comprising conditional non-linear flows interleaved with mixing layers.  Any conventional (non-conditional) normalizing flow may be adapted to be a conditional normalizing flow by replacing one or more of its parameters with the output of a neural network which takes as input the conditional and has as output the parameter of the layer).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of normalizing flow mapping as taught by Bhattacharyya ([0111]) into the encoding and decoding system of Zhou in order to avoid over-regularization, the model finds it difficult to capture multi-modal distribution, and latent variable collapse was observed  and provides an improved system for prediction and a corresponding training system (Bhattacharyya, [0007]).
Regarding Claim 9, Zhou in view of Bhattacharyya discloses the image compression system of claim 7.
Zhou in further discloses wherein a probability density distribution of the latent space representation of the input image is a constrained probability density distribution(Section 2.1, Equations [1] and [2],  Gaussian distribution  for the predicted parameters of µ and σ, discrete representation’s probability where N (µ, σ2 ) such that  the total bitrate contains two parts: rate a hyperprior ).

Regarding Claim 10, Zhou in view of Bhattacharyya discloses the image compression system of claim 9.
Zhou in further discloses wherein the probability density distribution of the latent space representation of the input image comprises a Gaussian distribution(Section 2.1, Equations [1] and [2],  Gaussian distribution  for the predicted parameters of µ and σ, discrete representation’s probability where N (µ, σ2 ) such that  the total bitrate contains two parts: rate a hyperprior ).
Regarding Claims 11 and 13-19, Method claims 11 and 13-19 of using the corresponding system claimed in claims 1 and 3-9 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Regarding Claim 20, Zhou discloses an image compression system comprising: 
a computing platform including a hardware processor and a system memory (Section 3.2; FIG. 1); 
(Section 2, lines 1-5; FIG. 1, transforms original image x from pixel-level to high-level representations (latents) with Encoder and reconstructs them back to x˜ with Decoder); the hardware processor configured to execute the software code to: 
receive an input image by the NN encoder (Section 2, lines 1-5; FIG. 1, receiving original image x);  
transform the input image to a latent space representation of the input image using a normalizing flow mapping of an output of the NN encoder (Section 2, lines 1-5; FIG. 1, transforms original image x from pixel-level to high-level representations (latents )); 
quantize the latent space representation of the input image to produce a plurality of quantized latents (Section 2, lines 15-16; FIG. 1, quantize (Q) latent representations with real-value);  
encode the plurality of quantized latents using a probability density function of the latent space representation of the input image, to generate a bitstream (Section 2, lines 8-14; FIG. 1, employing Factorized Entropy Model is used for zˆ, which is a fixed and fully factorized such as summing a Gaussian distributed probability mass function for yˆ, the parameters of µ and σ are predicted which are used in arithmetic codec (AE and AD). L; and 
convert the bitstream into an output image corresponding to the input image using a normalizing flow mapping of the bitstream and the NN decoder (Section 2, lines 1-5; FIG. 1, transforms original image x from pixel-level to high-level representations (latents ) with Encoder and reconstructs them back to x˜ with Decoder);
Zhou further discloses Gaussian distribution for the predicted parameters of µ and σ, discrete representation’s probability where N (µ, σ2) such that the total bitrate contains two parts: rate a hyperprior (Section 2.1, Equations [1] and [2],).
However, Zhou does not explicitly disclose convert the bitstream into an output image corresponding to the input image using a normalizing flow mapping of the bitstream and the NN decoder.
Bhattacharyya teaches from the same field of endeavor convert the bitstream into an output image corresponding to the input image using a normalizing flow mapping of the bitstream and the NN decoder  ([0109], FIG. 2, invertible  conditional flow which  is indicated with a two-way arrow; [0110], the conditional normalizing flow function maps a latent representation (z) to a base point (e=f(z,c)) in the base space (E) conditional on conditioning data (c);[0111],  normalizing flow learns the probability distribution of a dataset in the latent space Z by transforming the unknown distribution p(Z) with a parametrized invertible mapping).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of normalizing flow mapping as taught by Bhattacharyya ([0111]) into the encoding and decoding system of Zhou in order to avoid over-regularization, the model finds it difficult to capture multi-modal distribution, and latent variable collapse was observed  and provides an improved system for prediction and a corresponding training system (Bhattacharyya, [0007]).

Claim 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Multi-scale and Context-adaptive Entropy Model for Image Compression, 17-Oct-2019, hereinafter Zhou) in view of Bhattacharyya et al. (US 20210019619, hereinafter Bhattacharyya) and Mehrasa et al. (US 20200160176, hereinafter Mehrasa)

Regarding Claim 2, Zhou in view of Bhattacharyya discloses the image compression system of claim 1, wherein the probability density function is obtained based on the normalizing flow mapping of the latent space representation of the input image (Bhattacharyya : [0109], FIG. 2, invertible  conditional flow which  is indicated with a two-way arrow; [0110], the conditional normalizing flow function maps a latent representation (z) to a base point (e=f(z,c)) in the base space (E) conditional on conditioning data (c);[0111],  normalizing flow learns the probability distribution of a dataset in the latent space Z by transforming the unknown distribution p(Z) with a parametrized invertible mapping) but does not explicitly disclose  and wherein the normalizing flow mapping comprises a bijective mapping of the latent space representation of the input image.
Mehrasa teaches from the same field of endeavor wherein the normalizing flow mapping comprises a bijective mapping of the latent space representation of the input image ([0059], With normalizing flow, a complex posterior distribution was constructed by transforming samples of a simple distribution into the complex one. Later on, more powerful sets of bijective functions for density estimation; [0119])
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the normalizing flow mapping  as taught by Mehrasa ([0059]) into the encoding and decoding  system of Zhou & Bhattacharyya  in order to provide an improved system for prediction and a corresponding training system and hence improved encoding efficiency utilizing use additive coupling layers, a set of invertible transformation for density estimation (Mehrasa, [0059]).
Regarding Claim 12, Method claim 12 of using the corresponding system claimed in claim 2 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL D FEREJA/Examiner, Art Unit 2487